Evans, P. J.,
In this action plaintiffs seek to restrain defendants from removing branches of three maple trees which extend over defendants’ property.
From the pleadings and testimony we make the following

Findings of Fact

1. Plaintiffs and defendants own adjoining properties in the City of Erie, Pa.
*4212. Located on plaintiffs’ property are three maple trees whose branches extend, respectively, 18 feet, 11% feet and 9% feet over and above defendants’ adjoining property.
3. Defendants notified plaintiffs to remove these overhanging branches and threatened to have them removed if plaintiffs failed to do so.

Discussion

We find no authority in Pennsylvania on this subject, but in 2 C. J. S., Adjoining Landowners, sec. 38, page 33, and in 18 A. L. R., pages 658-659, we find the law to be, in every instance where the question has been raised, that a landowner may cut or lop off overhanging branches of a tree belonging to an adjoining owner, particularly where they constitute a nuisance.
The testimony in this case shows that the overhanging branches of plaintiffs’ trees deprive defendants of the use of a considerable portion of their back yard, make it impossible for them to use this yard for the hanging of clothes, and that the shade from the trees prevents growth of grass and produces an unsightly condition.

Conclusions of Law

1. Plaintiffs have no property rights or easement privileges which require defendants to submit to a continuance of the interference with the use of their own property.
2. The bill should be dismissed at the cost of plaintiffs.

Decree

And now, to wit, February 14, 1950, it is ordered, adjudged and decreed:
1. The bill is dismissed.
2. Plaintiffs shall pay the costs of this proceeding.
The prothonotary is directed to enter this decree nisi and to give notice to the parties or their counsel of rec*422ord, of the entry of the decree, and, if no exceptions are filed within 10 days thereafter, the decree shall be entered as the final decree, by the prothonotary as of course.